 MURRAY WORSTED SPINNING CO., INC.181ing 2 which involved Binswanger, of which we shall take official notice,3reveals that in 1953 Binswanger received directly from outside theCommonwealth of Virginia materials valued in excess of $750,000 andsold to customers outside the Commonwealth of Virginia, during thesame period, materials valued in excess of $100,000.Accordingly, wefind that the Employer is engaged in commerce within the meaningof the Act and that it will effectuate the purpose of the Act to assertjurisdiction herein .42.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.As stipulated by the parties, we find the following employees oftheEmployer's glass installation plant at 2100 Stockton Street,Richmond, Virginia, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) ofthe Act :All production and maintenance employees, excluding all officeclerical employees, guards, watchmen, professional employees, and allsupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]2 Benswanger&Company, Inc.,Case No. 5-RC-1501 (not reported in printed volumesof Board Decisionsand Orders)8 SeeAvco Manufacturing Corporation,Appliance and Electronics Division,107 NLRB295.4JonesboroGrain DryingCooperative,110 NLRB 295.MURRAYWORSTED SPINNINGCo.,INC.andCECILE PLOUFFE, PETI-TIONERandINDUSTRIAL TRADES UNION OF AMERICA.Case No.1-UD-6. January 10, 1955Decision and DirectionOn July 26, 1954, the Petitioner filed a petition under Section 9 (e)(1) of the National Labor Relations Act, seeking to rescind the union-shop authorization of the Union. Thereafter, on August 27, 1954, theRegional Director for the First Region conducted an election amongthe employees in the production unit at the Employer's Woonsocket,Rhode Island, worsted yarn plant, to determine whether they desiredto withdraw the authority of their bargaining representative to re-quire, under its agreement with the Employer, that membership inthe Union be a condition of employment.Upon completion of the111 NLRB No. 22. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection, the Regional Director issued and served on the parties a tallyof ballots.The tally indicated that of 98 eligible voters, 71 cast validballots, of which 49 were in favor of the above proposition, and 22were against the proposition. In addition, there were two challengedballots.The challenges were sufficient in number to affect the resultsof the election.On September 2, 1954, the Union ,fled timely objections to conductwhich it alleged interfered with the results of the election.TheRegional Director conducted an investigation of the objections and thechallenges, and on September 21, issued his consolidated report onobjections and challenged ballots, recommending that the Union's ob-jections, and the challenges to the ballots, be overruled.The Unionfiled timely exceptions to the Regional Director's findings and recom-mendations regarding its objections to the election.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.The petition in the case has been properly filed and complies inall respects with the provisions of Section 9 (e) of the amended act.4.All production employees at the Employer's Woonsocket, RhodeIsland, worsted yarn plant, excluding executives, plant superintend-ents, assistant superintendents, departmental overseers, assistant over-seers, professional employees, office clerical employees, guards, andsupervisors as defined in the Act, constitute a unit appropriate forthe purposes of an election under the provisions of Section 9 (e) ofthe Act.5.The objections :Objections Nos. 1 through 7:These objections allege, in substance,that the Employer (1) instigated the filing of the petition, whichdid not represent the true desires of the employees who filed andsupported it; (2) and (3) coerced the employees supporting the peti-tion and other employees by threats of continued shut down of opera-tions; (4) furnished the Petitioner the names and addresses of itsemployees ; (5) furnished, financial assistance to the Petitioner andsupporters of the petition; and (6) and (7) assisted and directedthe Petitioner in securing signatures and filing the petition.The Regional Director reports that in support of these objections,one of the employees avers that the Employer's general manager, ina conversation with union officials on or about July 21, 1954, 5 daysbefore the petition was filed, informed the union officials that he wasgoing to see to it that his workers threw the Union out and he washaving his workers file some kind of a petition and the Union wouldsoon see what he meant. The employee claims to have been present MURRAY WORSTED SPINNING CO., INC.183when the statement was made, but the Employer's general managerdenies making the statement.Another employee avers that she wastold by the employee who solicited her signature for the petition, that"The Murrays didn't want the Union." These alleged statements arethe only evidence which the Union adduced in support of the aboveobjections.The Regional Director concluded that these objectionswere without merit and recommended that they be overruled.TheUnion excepts to this recommendation, asserting that it made avail-able to the Regional Director additional evidence which would sup-port its allegations in objections 1 through 7.Because of this asser-tion, the Regional Director, on October 6, 1954, issued a supplementalreport on objections, reaffirming that all evidence made available orsuggested was investigated and considered in his original report.TheUnion does not describe the alleged additional evidence, nor profferany additional evidence to the Board with its exceptions.The Boardhas held that it is not sufficient for an objecting party merely to allegein its exceptions that it proffered some evidence which the RegionalDirector either did not consider or properly evaluate, without substan-tiating its objection by the proffer of evidence to the Board, or citingspecific evidence which the Regional Director failed to consider orinvestigate.'In addition to the fact that no evidence of actual insti-gation of the petition by the Employer has been presented, it appearsthat on May 7,1954, a petition was filed by an employee seeking decer-tification of the Union as bargaining representative of the unit hereinvolved.'The petition was later dismissed as untimely filed underthe Board's contract-bar rules.The previous action makes it ap-parent however, that a substantial percentage of employees in theunit were intent upon divesting the Union of authority nearly 3months before the alleged statements offered in support of the Union'spresent allegations. In these circumstances, we find that the evidenceadduced does not raise a substantial question as to whether the petitionwas Employer inspired, and adopt the Regional Director's recom-mendation to overrule objections Nos. 1 through 7 inclusive.Objection No. 8:The Union alleges that the Petitioner violatedthe nonelectioneering rules within the proscribed area surroundingthe polling place.The Regional Director reports that the Petitionerappeared and voted about 10 minutes after the polls were opened.As she arrived after the polls were opened she had not been pre-viously informed of the nonelectioneering limits.Shortly after shevoted, a Board agent observed the Petitioner with others on the side-walk across the street from the polling place.No solicitation of anykind was observed.The Petitioner and the others left immediatelywhen apprised of the nonelectioneering limits, and did not reappear.On these facts, the Regional Director recommended that this objec-i Luntz Iron & Steel Company,97 NLRB 72, at p 74.0 Case No. 1-RD-170, dismissal affirmed by the Board on July 7, 1954. 184DECISIONS Or NATIONAL LABOR RELATIONS BOARDtion be overruled.The Union in its exceptions alleges that it wasprepared to prove that solicitation did occur, but as it has neitheroffered nor presented evidence to support this assertion, we shalloverrule this objection and exception.Objection No. 9:The Union alleges violation of the nonelection-eering rules by the Employers' general manager.This objection isbased on a conversation which took place near the polling area be-tween the Employer's general manager and his employee sister-in-law.Both parties to the conversation aver that it concerned onlytickets to a sporting event which the general manager had securedfor his brother, and neither the Union nor the election were men-tioned.The Regional Director reports that the Union offered noevidence of solicitation, and it does not offer any in its exceptions.We shall therefore overrule this objection.Objection No. 10:The Regional Director reports that there is noevidence to substantiate this objection, which alleges that the Em-ployer made coercive threats of continued shutdown of operationsto influence employees' votes.Although the Union excepts to theRegional Director's recommendation to overrule the objection, itdoes not cite evidence to substantiate the allegation.We shall over-rule this objection.Objection No. 11:This objection alleges harassment, intimidation,and coercion of union members by the Employer. The only evi-dence adduced relates to a fight between a representative of the Em-ployer and a representative of the Union, which admittedly occurredafter the ballots had been counted and the results announced.Weagree with the Regional Director that this incident, occurring whenit did, could not have affected the results of the election, and we shalltherefore overrule this objection.We find that the Union's objections and exceptions do not raisesubstantial and material issues with respect to the conduct or resultsof the election, and they are hereby overruled.The Challenged BallotsThe Regional Director recommended that the challenged ballots ofLeo Cournoyer and Jean Paul Menard be overruled.There being noexception to this recommendation, it is hereby adopted. Inasmuch asthe ballots of Cournoyer and Menard may be determinative of theresults of the election, we shall direct that they be opened and counted.[The Board directed that the Regional Director for the First Re-gion shall, within ten (10) days from the date of this Direction, openand count these ballots and serve upon the parties a supplementaltally of ballots, including therein the count of the above ballots; andtake such further steps as may be necessary in accordance with theBoard's Rules and Regulations.]